Citation Nr: 1601701	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected syncope. 

2.  Entitlement to service connection for headaches, including as due to an undiagnosed illness, to include as secondary to service-connected syncope and a scar over the posterior occiput.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected back disability and scar over the posterior occiput, and/or a psychiatric disorder. 

4.  Entitlement to an increased rating for subscapular bursitis of the left shoulder, evaluated as 30 percent disabling, prior to January 3, 2012, and as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to January 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and February 2012 rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Veteran filed a completed VA Form 21-22a effectively revoking the then power of attorney of record in favor of John S. Berry, a private attorney. 

The February 2012 rating decision reflects that the RO reduced the 30 percent disability rating for chronic subscapular bursitis of the left shoulder to 20 percent, effective January 3, 2012.  Because the reduction in the disability rating did not affect the Veteran's overall disability rating, the RO was not required to comply with the notice requirements typical in reduction cases.  Cf. 38 C.F.R. § 3.344 (2015); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

The issues pertaining to service connection for psychiatric symptoms have been recharacterized as one of entitlement to service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2014, the Board remanded the case for further development.  The development outlined in the December 2014 Board remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the evidence, to include the April 2015 VA examination report, reflects that the Veteran is gainfully employed on a full-time basis.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised.  

The issues of entitlement to service connection for headaches and erectile dysfunction being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current unspecified anxiety disorder with depression and alcohol dependency are related to service.

2.  The Veteran does not have a diagnosis of posttraumatic stress disorder (PTSD).  

3.  Subscapular bursitis of the left shoulder results in no more than limitation of motion midway between the side and shoulder, prior to January 3, 2012, and no more than limitation of motion at the shoulder level thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an unspecified anxiety disorder with depression and alcohol dependency have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for a rating in excess of 30 percent for subscapular bursitis of the left shoulder, prior to January 3, 2012, and in excess of 20 percent, since January 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DCs) 5024-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard December 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Pursuant to the Board's December 2014 remand, more recent VA treatment records were obtained.

Pursuant to the Board's December 2014 remand, in a February 2015 letter, the Veteran was provided notice of the criteria required for a service connection claim based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; was asked to either submit to VA directly, or to provide authorizations for VA to request, records of treatment from private providers for any of the claimed conditions; and was asked to provide or assist VA in obtaining any records which may document missed work due to his left shoulder disability, including any medical letters or notes addressing the need to take leave from work, treatment records, or work records documenting medical leave taken and the reasons for such leave, to include with respect to the Family Medical Leave Act (FMLA).  No response to the February 2015 letter has been received.  

Pursuant to the Board's December 2014 remand, the Veteran was provided a VA medical examination in April 2015 with respect to service-connected subscapular bursitis of the left shoulder.  The examination report is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The development outlined in the December 2014 Board remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, VA's duty to assist has been met.  

II.  Service Connection

Laws & Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5)) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran asserts entitlement to service connection for a psychiatric disorder.  He maintains a psychiatric disorder with manifestations to include sleep difficulty had its onset during active duty when he was deployed to the Persian Gulf.

Initially, the Veteran's DD FORM 214 shows that he served aboard the USS Bunker Hill with decorations and awards to include a Global War on Terrorism Service Medal, a Global War on Terrorism Expeditionary Medal, a Battle "E" Ribbon(s), a Sea Service Deployment Ribbon, and an Armed Forces Expeditionary Medal.  

The February 2000 service entrance examination report shows psychiatric status was normal, and he denied having frequent trouble sleeping.  An October 2003 Post-Deployment health assessment notes the development of sleep difficulties during the deployment.  In addition, at separation in September 2005, he indicated that he had frequent trouble sleeping.  

The May 2012 VA examination report reflects anxiety and depressive symptoms, and although the symptoms were noted to have had their onset a "couple" of years after separation, VA treatment records in 2011 reflect a history of difficulties with sleep since separation from service.  In addition, in an October 2011 statement, the Veteran reported having had constant thoughts and nightmares of stressful experiences during service in the Persian Gulf for about the previous five years.  

Significantly, the April 2015 VA examiner determined that the Veteran's sleep difficulties did not warrant a separate diagnosis, but instead were attributable to diagnoses of unspecified anxiety disorder and alcohol use disorder, noting that it was not uncommon for people who had been deployed to develop sleep difficulties.  Although the report of examination notes that severe alcohol use during service and after separation likely contributed to the Veteran's ongoing sleep issues, the examiner concluded that it was not possible to differentiate what symptoms were attributable to unspecified anxiety disorder and what symptoms were attributable to alcohol dependency.  

The Board notes that VA treatment records in 2011 reflect depression, and although the April 2015 VA examiner stated that the Veteran's symptoms are more accurately assessed as unspecified anxiety disorder, noting that individuals with profiles similar to the Veteran's profile are more prone to anxiety than depression, a July 2011 addendum report reflects symptoms of both anxiety and depression.  Although the report of examination notes that the sleep difficulties "not necessarily influenced by his mood," and "often occur independently of his mood," the Veteran having both depression and sleep difficulty since service.  

The Board notes that the Veteran is competent to describe his symptoms during service and since separation.  Moreover, the May 2012 VA examiner concluded that the Veteran was a reliable and credible historian and "extremely open" about his history.  Likewise, the April 2015 VA examiner noted no obvious attempt on the Veteran's part to present himself in an overly positive or negative light, and that the profile was a reasonably good representation of his current level of functioning.  

With respect to other psychiatric disorders, the May 2012 VA examination report shows that the Veteran does not meet the criteria for a diagnosis of PTSD.  Although the Veteran's October 2011 statement notes that every night at sea in the Persian Gulf was intense, that Tomahawk missiles on board were employed, and that rumors of anthrax threats were circulating, all of which were noted to have resulted in a high state of alert, the VA examiner determined that there was no specific stressful event during service upon which a diagnosis could be based.  The Board notes that although the Veteran is competent to report symptoms, he is not shown to have the medical expertise required to diagnose PTSD.  The Board assigns the VA opinion in this respect significant probative value.  The opinion is based upon a review of the file and a psychiatric clinical interview.  In addition, no diagnosis of PTSD was entered on VA mental examination in April 2015.  In the absence of a competent diagnosis of PTSD, service connection for PTSD is not warranted.  

The evidence is in at least equipoise and resolving any reasonable doubt in the Veteran's favor, service connection for unspecified anxiety disorder with depression and alcohol dependency is warranted.  The preponderance of the evidence is against entitlement to service connection for PTSD.  

III.  Increased Rating

Laws & Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Analysis

The Veteran's subscapular bursitis of the left shoulder is rated as 30 percent disabling, prior to January 3, 2012, and as 20 percent disabling thereafter, under hyphenated DCs 5024-5201.  He contends that the ratings assigned do not accurately reflect the severity of his condition during the period on appeal.  

The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Under DC 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2015).  

Limitation of motion of the shoulder is rated pursuant to DC 5201.  Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the major extremity warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5201 (2015).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The Board notes that although the April 2015 VA examination report reflects that the Veteran is ambidextrous, the January 2012 VA examination report reflects that the Veteran is left-hand dominant.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran is left-hand dominant.  

In addition, the Board finds that there is no evidence of left shoulder limitation of motion to 25 degrees from the side, or the functional equivalent of limitation of motion to 25 degrees from the side, to warrant a higher 40 percent rating at any time during the appeal under DC 5024-5201 (2015).  As noted in the December 2014 Board remand, the 30 percent rating assigned prior to January 3, 2012, was based on the September 2008 VA examination report reflecting chronic subscapular bursitis of the left shoulder resulting in abduction of the left shoulder to 90 degrees, with an exacerbation of pain resulting in additional limitation of abduction to 65 degrees.  

The September 2008 VA examination report notes the impression of x-ray examination of the left shoulder was negative, and absent evidence of left extremity limitation of motion to 25 degrees from the side, a higher 40 percent rating is not warranted under DC 5024-5201 at any time during the appeal.  

The Board has considered other applicable rating criteria.  The VA examination reports consistently reflect no ankylosis of the left shoulder.  As such, a higher rating is not warranted under DC 5200.  

The Board further finds that a rating in excess of 20 percent is not warranted since January 3, 2012.  The January 2012 VA examination report notes left shoulder flexion to 90 degrees with onset of pain at 90 degrees, and abduction was to 95 degrees with onset of pain at 95 degrees.  No additional limitation in range of motion of the left shoulder/arm with repetitive use testing was reported.  In addition, no ligamentous instability of the left shoulder was noted and no evidence of arthritis on x-ray examination of the left shoulder was noted.  

The April 2015 VA examination report shows left shoulder flexion to 100 degrees and abduction to 100 degrees.  External rotation was to 80 degrees and internal rotation was to 80 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  In addition, no uneven shoulder height, muscle atrophy, or guarding was noted, and no instability of the left shoulder joint was reported.  Crepitus was noted to be present in both the left shoulder and the right shoulder, and x-ray examination of the shoulder in 2012 was noted to be normal.  

The Board notes that although the September 2008 VA examiner quantified the additional limitation of abduction with an exacerbation, the April 2015 VA examiner stated that it would be speculation to estimate loss of motion during flare-ups or after repeated use over a period of time in degrees.  The examiner noted not only no flare-up at the time of the examination but also the Veteran's report of overall symptom improvement.  

In addition, the January 2012 VA examination report notes no flare-ups of pain, and even in consideration of the notation in the April 2013 VA examination report of flare-ups three to five times per month with severe left shoulder pain, and tenderness on palpation of the acromioclavicular joint, along with the waxing and waning nature of bursitis as noted in the April 2015 VA examination report, the evidence does not establish that a rating in excess of 20 percent is warranted since January 3, 2012.  

The Board notes that all of the VA examination reports reflect normal left shoulder muscle strength, and the April 2015 VA examination report states that the Veteran is able to carry up to 29 pounds in his left arm/shoulder.  In addition, and although the April 2013 VA examination report reflects a positive empty can test, a positive external rotation infraspinatus strength test, and a positive crank apprehension test, the January 2012 VA examination report reflects a negative empty can test, a negative external rotation/infraspinatus strength test, a negative lift off subscapularis test, and a negative Hawkins test.  Regardless, the evidence does not show actual, or the functional equivalent, of limitation of motion of the left shoulder/extremity to midway between the side and shoulder level, since January 3, 2012.  

The Veteran is competent to describe his left shoulder symptoms, and although the April 2015 VA examination report reflects his complaints that his left shoulder symptoms had been increasing in severity over the past 1-2 years, the examiner stated that the Veteran's description of his symptoms was vague and that the Veteran was unable to clearly define or locate where his left shoulder was painful, agreeing to pain in the location suggested by the examiner.  In addition, no numbness or tingling in the forearm/fingers, and although the Veteran noted a clicking noise with movement of the left shoulder, the examiner stated that the left shoulder did not lock/stick.  Regardless, and although inability to perform activities that required hand/arm-over-the-head movements due to pain was noted, such does not provide a basis for a higher rating under the applicable criteria.  

The examiner specifically determined that the Veteran's left shoulder was slightly improved compared to examination in January 2012, and stable compared to examination in April 2013.  It was concluded that subscapular bursitis of the left shoulder resulted in a mild to moderate affect on occupation and daily activities.  


The Board notes that a July 2011 VA treatment record reflects the Veteran's report of having missed approximately 30 days of work over the prior year partly because of feeling tired in the morning due to lack of sleep and/or because he 'did not feel like it.'  The Board further notes that in an October 2011 statement, the Veteran noted missing a lot of work due to lack of sleep and stress.  Both the January 2012 and April 2013 VA examination reports note that the Veteran was employed on a full-time basis as a letter carrier, and although increased left shoulder pain with carrying the letter bag at work was reported, it was noted that he had been issued a belt bag to carry his mail.  Regardless, the 30 percent rating assigned, prior to January 3, 2012, and the 20 percent rating assigned thereafter, contemplate impairment in earning capacity, including loss of time from exacerbations due to subscapular bursitis of the left shoulder under DCs 5024-5021.  38 C.F.R. § 4.71a (2015).  

In view of the above, the Board finds that the Veteran's subscapularis bursitis of the left shoulder does not more closely approximate to a rating in excess of 30 percent, at any time during the appeal, or higher than 20 percent since January 3, 2012.  

The above determination is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's subscapular bursitis of the left shoulder has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of the Veteran's left shoulder disability have been accurately reflected by the schedular criteria.  The criteria contemplate the complaints of pain and limitation of motion and the measurements used to determine the severity of the left shoulder disability.  The January 2012 VA examination report notes no hospitalizations related to the left shoulder.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

Service connection for unspecified anxiety disorder with depression and alcohol dependency is granted.  

Service connection for PTSD is denied.  

A rating in excess of 30 percent, prior to January 3, 2012, and in excess of 20 percent thereafter, for subscapular bursitis of the left shoulder, is denied.  


REMAND

The April 2015 VA headache examination report notes that the Veteran's headaches are due to stress and "musculoskeletal issues.  The specific musculoskeletal condition, however, was not identified.  In view of the Veterans' service-connected back and left shoulder disabilities, and the grant of service connection for unspecified anxiety disorder with depression and alcohol dependency in the decision above, an opinion is necessary with respect to whether the Veteran's headache condition is caused or aggravated by service-connected musculoligamentous strain with degenerative discogenic disease at L4-L5; subscapular bursitis of the left shoulder; a psychiatric disorder; or are a manifestation of chronic disability as a result of undiagnosed illness and/or fibromyalgia, related to active duty service in the Persian Gulf, as asserted in June 2015 correspondence.  

In addition, as noted in the remand, the Veteran asserts entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.  The Veteran is competent to report symptoms of erectile dysfunction.  As service connection for unspecified anxiety disorder and alcohol abuse has been granted in the decision above, VA examination is warranted with respect to the nature and etiology of erectile dysfunction.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since April 2015.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA headache examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's headaches are caused or aggravated by service-connected musculoligamentous strain with degenerative discogenic disease at L4-L5; subscapular bursitis of the left shoulder; or unspecified anxiety disorder with depression and alcohol dependency.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of the headaches by the service-connected musculoligamentous strain with degenerative discogenic disease at L4-L5; subscapular bursitis of the left shoulder; or unspecified anxiety disorder with depression and alcohol dependency, is found, the examiner must attempt to establish a baseline level of severity of the headaches prior to aggravation by the service-connected disability or disabilities.  

All opinions must be supported by a complete rationale.  

3.  After completion of the above, schedule the Veteran for a VA erectile dysfunction examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction is related to his active service, or is caused by or aggravated by service-connected unspecified anxiety disorder with depression and alcohol dependency.  

If aggravation of erectile dysfunction by the service-connected unspecified anxiety disorder with depression and alcohol dependency is found, the examiner must attempt to establish a baseline level of severity of the erectile dysfunction prior to aggravation by the service-connected disability.  

All opinions must be supported by a complete rationale.  

4.  Finally, readjudicate the appeal.  If  the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


